1                                                                         Judge Richard A. Jones
2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                             WESTERN DISTRICT OF WASHINGTON

8    UNITED STATES OF AMERICA,               )
                                             )            NO. CR19-035RAJ
9
                                 Plaintiff,  )
10              v.                           )            ORDER GRANTING
                                             )            MOTION TO SEAL
11   RHETT IRONS,                            )
12                                           )
                                 Defendant. )
13   _______________________________________ )
14

15           THE COURT, having considered Defendant Rhett Irons’ Motion to Seal his Reply

16   relating to his Motion to Suppress, and finding good cause,
17
             It is hereby ORDERED that Defendant Irons’ Motion to Seal (Dkt. #126) is
18
     GRANTED. Defendant Irons’ Reply relating to his Motion to Suppress shall remain under
19

20   seal.

21           DATED this 8th day of November, 2019.
22

23

24
                                                      A
                                                      The Honorable Richard A. Jones
25                                                    United States District Judge
26
     ORDER GRANTING MOTION TO SEAL - 1
27
                                                                            ROBERT W. GOLDSMITH
                                                                               Attorney at law
28                                                                             705 Second Ave.
                                                                            Seattle, WA 98104
                                                                               (206) 623-1592
